
	

113 HR 4543 IH: PACE Pilot Act of 2014
U.S. House of Representatives
2014-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4543
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2014
			Mr. Smith of New Jersey (for himself, Mr. McGovern, Mr. Lowenthal, Mr. Honda, and Ms. Speier) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XI of the Social Security Act to apply CMMI waiver authority to PACE programs in
			 order to foster innovations in such programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the PACE Pilot Act of 2014.
		2.Applying CMMI waiver authority to foster innovations in PACE programs
			(a)In generalSection 1115A(d)(1) of the Social Security Act (42 U.S.C. 1315a(d)(1)) is amended—
				(1)by inserting (other than subsections (b)(1)(A) and (c)(5) of section 1894) after XVIII; and
				(2)by striking and 1903(m)(2)(A)(iii) and inserting 1903(m)(2)(A)(iii), and 1934 (other than subsections (b)(1)(A) and (c)(5) of such section).
				(b)Sense of the House of RepresentativesIt is the sense of the House of Representatives that the Secretary of Health and Human Services
			 should use the waiver authority provided under the amendments made by this
			 section to provide, in a budget neutral manner, programs of all-inclusive
			 care for the elderly (PACE programs) with increased operational
			 flexibility to support the ability of such programs to improve and
			 innovate and to reduce technical and administrative barriers that have
			 hindered enrollment in such programs.
			
